                               Case 18-15705-btb        Doc 101      Entered 02/26/19 16:28:14         Page 1 of 2



                          1   Perry J. Woodward (NV State Bar No. 7217)
                              Monique D. Jewett-Brewster* (CA State Bar No. 217792)
                          2   *Verified Petition to Appear in This Case Only Pending
                              HOPKINS & CARLEY
                          3   A Law Corporation
                              The Letitia Building
                          4   70 S First Street
                              San Jose, CA 95113-2406
                          5
                              mailing address:
                          6   P.O. Box 1469
                              San Jose, CA 95109-1469
                          7   Telephone: (408) 286-9800
                              Facsimile: (408) 998-4790
                          8
                              Attorneys for Creditor
                          9   Rubin Jurman

                     10
                                                         UNITED STATES BANKRUPTCY COURT
                     11
                                                                   DISTRICT OF NEVADA
                     12
                              In re:                                             CASE NO. 18-15705-BTB
                     13
                                       HOWARD MISLE,                             CHAPTER NO. 7 (Involuntary)
                     14
                                                 Debtor.                         JUDGMENT CREDITOR RUBIN
                     15                                                          JURMAN’S JOINDER IN PETITIONING
                                                                                 CREDITORS’ OPPOSITION TO
                     16                                                          DEBTOR’S MOTION FOR STAY OF
                                                                                 PROCEEDINGS PENDING APPEAL
                     17

                     18

                     19

                     20
                                       Judgment Creditor Rubin Jurman (“Creditor”), hereby joins in Petitioning Creditors’
                     21
                              Opposition to Debtor’s Motion for Stay of Proceedings Pending Appeal [ECF No. 97] filed on
                     22
                              February 26, 2019 by Petitioning Creditors Cass, Inc., Nico Alloys, Inc., Chal Suprizio, Denyse
                     23
                              MacMillan and Larry Levine.
                     24

                     25

                     26

                     27

                     28
H OPKINS & C ARLEY
  ATTO RNEY S AT LAW          853\3215783.1
 SAN JO SE   PALO AL TO
                              JOINDER IN OPPOSITION TO DEBTOR’S MOTION FOR STAY OF PROCEEDINGS PENDING APPEAL        18-15705-BTB
                               Case 18-15705-btb        Doc 101      Entered 02/26/19 16:28:14         Page 2 of 2



                          1   Dated: February 26, 2019                            HOPKINS & CARLEY
                                                                                  A Law Corporation
                          2

                          3
                                                                                  By: /s/ Monique D. Jewett-Brewster
                          4                                                          Perry J. Woodward, NV SBN 7217
                                                                                     Monique D. Jewett-Brewster *
                          5                                                          Attorneys for Creditor Rubin Jurman
                                                                                     * Verified Petition to Appear in This Case
                          6                                                          Only Pending
                          7

                          8

                          9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
H OPKINS & C ARLEY
  ATTO RNEY S AT LAW          853\3215783.1                                    -2-
 SAN JO SE   PALO AL TO
                              JOINDER IN OPPOSITION TO DEBTOR’S MOTION FOR STAY OF PROCEEDINGS PENDING APPEAL     18-15705-BTB
